Citation Nr: 1753451	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for a back disorder.

2.  Entitlement to an initial compensable rating for Raynaud's syndrome prior to February 23, 2017, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1987, August 1990 to February 1992, June 1996 to January 1997, and July 1997 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In May 2016, the Board determined that the issue of entitlement to service connection for costochondritis was also on appeal and remanded the claim, along with the remaining issues on appeal, for further development.  

In April 2017, the RO increased the Veteran's disability rating for Raynaud's syndrome to 40 percent, effective February 23, 2017.  In June 2017, the RO granted service connection for costochondritis, and as such, this issue is no longer on appeal.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's back disorder has been characterized by painful motion; forward flexion of the thoracolumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, have not been shown.

2.  Prior to February 23, 2017, the Veteran's Raynaud's syndrome is manifested by characteristic attacks occurring one to three times a week; digital ulcers have not been shown.

3.  As of February 23, 2017, the Veteran's Raynaud's syndrome is manifested by characteristic attacks occurring daily; digital ulcers have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no more, for a back disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for an initial rating of 10 percent, but no more, prior to February 23, 2017, for Raynaud's syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2017).

3.  The criteria for an initial rating in excess of 40 percent, as of February 23, 2017, for Raynaud's syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for her service-connected back disorder and Raynaud's syndrome.
 
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back Disorder

The Veteran's back disability has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 5242 (2017).  As an initial matter, the Board determines that a 10 percent rating is warranted for the Veteran's back disability.  Specifically, in cases where a veteran has pain upon motion, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the Veteran's VA treatment records, including from May 2017, reflect that she had painful motion in her back for the past 20 years.  Moreover, the August 2010 VA examination reports that the Veteran had constant moderate to severe pain - especially with movement and activity.  Therefore, a 10 percent rating is warranted based upon painful motion.  See 38 C.F.R. § 4.59.

Next, the Board considers whether an initial rating in excess of 10 percent is warranted for the Veteran's back disability.  In order to warrant a rating in excess of 10 percent, the evidence must show:
* Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees (20 percent under DC 5241); 
* A combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent); 
* Muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis;
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); or, 
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
38 C.F.R. § 4.71a, DC 5242 (2017).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the period on appeal.  Specifically, at a VA examination in August 2010, the Veteran exhibited 90 degrees of flexion and her combined range of motion was 240 degrees.  No abnormal, muscle spasms, guarding, or weakness was noted.  Also, there was no evidence of intervertebral disc syndrome (IVDS) or incapacitating exacerbations.  Similarly, in a January 2013 VA examination, the Veteran reported intermittent back pain with prolonged sitting and standing.  On examination, her back was reported as "normal" with full range of motion and no evidence of IVDS or incapacitating episodes.  Moreover, the examiner noted that the imagining studies revealed "no significant abnormality" in her spine.   

In her most recent February 2017 VA examination, the Veteran reported daily chronic back pain.  She exhibited normal range of motion with 90 degrees of flexion and a combined range of motion of 240 degrees.  No evidence IVDS, incapacitating episodes, or arthritis was documented.  

Additionally, there was no evidence in the Veteran's private treatment records to support a rating in excess of 10 percent.  Specifically, the Veteran's October 2009 and February 2009 VA treatment records report that the Veteran's range of motion was "within normal limits."  Therefore, a rating in excess of 10 percent is not for application.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's back due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that she is limited in performing activities of daily living due to fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and her complaints are adequately contemplated in the ratings she currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Specifically, the August 2010, January 2013, and February 2017 VA examiners did not find any additional loss of motion or functioning after repetitive testing or weight bearing.  

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  In this regard, the medical evidence does not document any associated neurological impairments related to her back disability.

Raynaud's Syndrome

Prior to February 23, 2017

Prior to February 23, 2017, the Veteran has been in receipt of a noncompensable disability rating under 38 C.F.R. § 4.104, DC 7117.  In order to warrant a compensable rating, the evidence must show characteristic attacks:
* Characteristic attacks occurring one to three times per week (10 percent);
* Characteristic attacks occurring four to six times per week (20 percent);
* Characteristic attacks occurring daily (40 percent);
* Two or more digital ulcers and a history of characteristic attacks (60 percent); or,
* Two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks (100 percent).
38 C.F.R. § 4.104, Diagnostic Code 7117. 

The Board notes that characteristic attacks must consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.  

Based on the evidence of record, a rating of 10 percent, but no more, is warranted prior to February 23, 2017.  Specifically, at an October 2008 VA examination, the Veteran stated that she suffers from discoloration and pain in her hands and fingers due to Raynaud's syndrome.  On examination, her skin color was normal and there was no indication of ulcers on her hands and fingers.  In a January 2013 VA examination, the Veteran reported that she continues to experience discoloration and pain in her fingers with more frequent episodes during the winter.  The examiner documented that the Veteran has 1 to 3 characteristic attacks per week.  However, there was no evidence of ulcers on her digits.  

Additionally, the Veteran's private treatment records do not support the assignment of a rating in excess of 10 percent as there is no evidence of more frequent characteristic attacks or ulcers.  As such, a rating of 10 percent, but no more, prior to February 23, 2017 is warranted.

As of February 23, 2017

As of February 23, 2017, the Veteran has been in receipt of a 40 percent disability rating under 38 C.F.R. § 4.104, DC 7117.  

After a review of the evidence, the Board determines that a rating in excess of 40 percent as February 23, 2017 is not warranted.  Here, in a February 2017 VA examination, the Veteran indicated that she experiences pain and discoloration in her fingers all the time.  On examination, the examiner reported that the Veteran had daily characteristic attacks of Raynaud's syndrome.  There was no evidence of ulceration on any of her digits.

The Board notes that the medical evidence does not reflect any ulcers on the Veteran's digits, nor does she allege otherwise.  Therefore, a rating in excess of 40 percent as of February 23, 2017 is not for application.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that her service-connected disorders are worse than the ratings she currently receives, including that her back disorder and Raynaud's syndrome cause impairment with her activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issues on appeal, including back and hand/finger pain that causes limitations to her activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the records report that the Veteran is employed as a full-time sales associate, and the Veteran does not allege that she has been unable to work as a result of her service-connected disabilities during the period on appeal.  Therefore, the Board finds that the question of entitlement to TDIU has not been raised by the record.  See Rice, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations - including as per the Board's May 2016 remand instructions as discussed below.  

Finally, it is noted that this appeal was remanded by the Board in May 2016 in order to obtain outstanding records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with a VA examination in February 2017.  Upon review of the examination report, the report is adequate for the purpose of rendering a decision on appeal as the examiner reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 10 percent, but no more, for a back disorder is granted.

An initial rating of 10 percent, but no more, prior to February 23, 2017, for Raynaud's syndrome is granted.

An initial rating in excess of 40 percent as of February 23, 2017, for Raynaud's syndrome is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


